DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This office action is in response to “Claims filed on 4/19/2021”. Applicant’s amendments of claims 1, 13, 16, 18 and 20, cancellation of claims 3, 5, 7, 14, 15, 19, 22 and addition of new claims 23-29 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1 -20 are pending wherein claims 1, 13 and 18 are independent.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Zhang on 5/6/2021.
The application has been amended as follows: 
1.	(Currently amended) A device comprising:
a semiconductor fin protruding above a substrate;
isolation regions on opposing sides of the semiconductor fin;
a gate structure over the semiconductor fin, wherein the gate structure comprises:
 a gate dielectric along an upper surface of the semiconductor fin and along sidewalls of the semiconductor fin, wherein the gate dielectric extends along and physically contacts a first upper surface of a first portion of the isolation regions; and

gate spacers on opposing sides of the gate structure, wherein the gate spacers have inner sidewalls facing the gate structure and have outer sidewalls facing away from the gate structure, wherein the semiconductor fin extends laterally beyond the outer sidewalls of the gate spacers, wherein one of the gate spacers extends along and physically contacts a second upper surface of a second portion of the isolation regions, wherein there is an offset along a vertical direction between the first upper surface of the first portion of the isolation regions and the second upper surface of the second portion of the isolation regions, wherein the vertical direction is perpendicular to a major wherein the one of the gate spacers directly contacts and extends along a sidewall of the first portion of the isolation regions.
3. 	(Cancelled)
5. 	(Cancelled)
7. 	(Cancelled)
13.	(Currently amended) A device comprising:
a semiconductor fin over a substrate;
an isolation region adjacent to the semiconductor fin;
a gate structure over the semiconductor fin, the gate structure comprising:
 a gate dielectric over sidewalls and an upper surface of the semiconductor fin, wherein the gate dielectric physically contacts a first upper surface of the isolation region; and
 a gate electrode over the gate dielectric; and
a gate spacer along a sidewall of the gate structure, wherein the semiconductor fin extends further laterally from the gate structure than an outer sidewall of the gate spacer facing away from the gate structure, wherein the gate spacer physically contacts and extends along a second upper surface of the isolation region, wherein a first distance between an uppermost surface of the substrate and the first upper surface of the isolation region is larger than a second distance between the upper most surface of the substrate and the second upper surface of the isolation region.
14.-15.	(Cancelled)
16.	(Currently amended) The device of claim 13, further comprising a dielectric layer on the second upper surface of the isolation region, the dielectric layer closer to the substrate than the first upper surface of the isolation region.
18.	(Currently amended) A device comprising:
	a semiconductor fin over a substrate;
	an isolation region around the semiconductor fin;
a gate structure over the semiconductor fin, the gate structure comprising:
	a gate dielectric along sidewalls and an upper surface of the semiconductor fin; and
	a gate electrode over the gate dielectric; and
a gate spacer along a sidewall portion of the gate dielectric, wherein the gate spacer has an outer sidewall facing away from the gate structure, wherein a surface of the semiconductor fin distal from the gate structure extends further laterally from the gate structure than the outer sidewall of the gate spacer, wherein a lower surface of the gate spacer physically contacts and extends along a first portion of the isolation region, wherein a lower surface of the gate dielectric physically contacts a second portion of the isolation region, wherein the lower surface of the gate spacer is closer to the substrate than the lower surface of the gate dielectric 
19.	(Cancelled)
20.	(Currently amended) The device of claim 18, wherein the gate spacer extends along a sidewall of the second portion of the isolation region.
22.	(Cancelled)
23.	(New) The device of claim 18, wherein the second portion of the isolation region is directly under the gate structure.
24.	(New) The device of claim 18, wherein the gate dielectric is a high-K dielectric material.
25.	(New) The device of claim 24, wherein the gate electrode comprises a metal-containing conductive material.
26.	(New) The device of claim 18, further comprising a source/drain region over the semiconductor fin.
27.	(New) The device of claim 18, wherein the semiconductor fin comprises a first portion and a second portion over the first portion, wherein the first portion and the second portion comprise different materials.
28.	(New) The device of claim 27, wherein the first portion is silicon germanium, and the second portion is germanium.
29.	(New) The device of claim 27, wherein the first portion is silicon germanium, and the second portion is silicon.


REASONS FOR ALLOWANCE
Claims 1, 6, 8-13, 16-18, 20, 21, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that claim 1 has been amended to include all limitations of claim 5 which was indicated as comprising allowable subject matter. Additionally, the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the one of the gate spacers directly contacts and extends along a sidewall of the first portion of the isolation regions.” as recited in claim 1 in combination with the remaining features.
Dependent claims 6, 8, 9-12 and 21 are allowed based on virtue of their dependencies
The most relevant prior art references, (US 2011/0073952 A1 to Kwok et al. in Figs 1-3 and in paragraphs [0015-0018] and Maszara (US 2011/0237046 A1) in Fig 20-23 substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Kwok and Maszara do not disclose that the one of the gate spacers directly contacts and extends along a sidewall of the first portion of the isolation regions.
With respect to claim 13, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a first distance between an uppermost surface of the substrate and the first upper surface of the isolation region is larger than a second distance between the uppermost surface of the substrate and the second upper surface of the isolation region.” as recited in claim 13 in combination with the remaining features.

The most relevant prior art references, (US 2011/0073952 A1 to Kwok et al. in Figs 1-3 and in paragraphs [0015-0018] and Maszara (US 2011/0237046 A1) in Fig 20-23 substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Kwok does not disclose the above mentioned limiation.  Maszara discloses a first distance between an uppermost surface of the substrate and the first upper surface of the isolation region is smaller than a second distance between the uppermost surface of the substrate and the second upper surface of the isolation region.
With respect to claim 18, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a lower surface of the gate dielectric physically contacts a second portion of the isolation region, wherein the lower surface of the gate spacer is closer to the substrate than the lower surface of the gate dielectric” as recited in claim 18 in combination with the remaining features.
Dependent claims 20, 23-29 are allowed based on virtue of their dependencies
The most relevant prior art references, (US 2011/0073952 A1 to Kwok et al. in Figs 1-3 and in paragraphs [0015-0018] and Maszara (US 2011/0237046 A1) in Fig 20-23 substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Kwok and Maszara do not disclose the lower surface of the gate spacer is closer to the substrate than the lower surface of the gate dielectric”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811